

117 HR 3040 IH: Pandemic Leave Extension Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3040IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Foster (for himself, Ms. Norton, Mr. Cooper, Ms. Lee of California, Mr. Cicilline, Mr. Soto, Mr. Smith of Washington, Mr. Evans, and Ms. Ross) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Reform, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Family and Medical Leave Act and the Emergency Paid Sick Leave Act to extend paid leave, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Leave Extension Act.2.Extension of Paid Leave(a)Emergency Paid Sick Leave ActThe Emergency Paid Sick Leave Act (29 U.S.C. 2601 note) is amended—(1)in section 5102(b)(2), by inserting in each calendar year after paid sick time;(2)in section 5103(b),(A)by striking Not later than and inserting (1) In general.—Not later than; and(B)by adding at the end the following new paragraph:(2)UpdatesThe notice under paragraph (1) shall be updated and made publicly available not later than 7 days after the date of the enactment of the Pandemic Leave Extension Act.;(3)in section 5108, by striking the period at the end and inserting or 15 days after the date of the enactment of the Pandemic Leave Extension Act.; and(4)in section 5109, by striking December 31, 2020 and inserting the date that is the end of the public health emergency related to the coronavirus declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d).(b)Family and Medical Leave Act(1)AmendmentThe Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.) is amended in section 102(a)(1)(F) (29 U.S.C. 2612(a)(1)(F)), by striking December 31, 2020 and inserting the date that is the end of the public health emergency related to the coronavirus declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d).(2)Effective dateThe amendment under paragraph (1) shall take effect not later than 15 days after the date of the enactment of this Act.